House of Representatives
Capitol Building
Montgomery, Alabama
Gentlemen:
This acknowledges your inquiry with reference to “H. B. 118, a bill proposing a local law for Marion County”. The members of this Court have heretofore decided that “no more advisory opinions should be issued by the members of this Court when the only questions, constitutional or otherwise, involve purely local matters”. See Opinion of the Justices, 269 Ala. 127, 111 So.2d 605.
With due respect, therefore, to the distinguished members of the House, we must perforce decline to answer your inquiry.
Respectfully submitted,
J. ED LIVINGSTON, Chief Justice,
THOMAS S. LAWSON,
ROBERT T. SIMPSON,
JOHN L. GOODWYN,
PELHAM J. MERRILL,
JAMES S. COLEMAN, Jr.,
ROBERT B. HARWOOD, Associate Justices.